DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer, filed on 03/01/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,908,315 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Notes
	Claim 15 is cancelled.
	Claims 1, 10, and 16-19 are currently amended. 
In the issued office action, mailed on 11/27/2020, claims 15-20 were not rejected over Lemelson (US 3,817,671) in view of Okada et al. (US 3,515,615) and did not have any prior art rejection. In the claims’ list, filed on 08/25/2020, the dependent claim 15 included the limitation of “the punch is a transversing punch having an upper platform coupled to a lower platform” and the independent claim 16 included the limitation of “…providing a transversing punch having an upper platform with punches extending therefrom…”. Office action, dated 11/27/2020, asserted that none of the references of the record disclose a “transversing punch” including other requirements of the claimed subject matter. However, in amendment, filed on 03/01/2021, each of the independent claims 1 and 10 are amended to include a part of the cancelled claim 15, but not including the limitation of “a transversing punch”, and claim 16 is amended to be broader by removing the limitation of “transversing”. That is sufficient to conclude that besides claims 1 and 10, also claim 16 is now rejectable over the prior art, as it comes below. The term “transversing”, based on the disclosure of the instant invention, defines that “the punch having an upper platform” needs to be extended horizontally across “a lower platform” in a vertical direction while removing “transverse” requirement from the claim removes such definition.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemelson (US 3,817,671) in view of Okada et al. (US 3,515,615), as evidenced by Suski et al. (US 2014/0110878)
Lemelson (US ‘671) discloses a method for forming sheet material (12) having openings therein extending for substantially the entire length of the sheet, wherein the forming process is implemented by an apparatus (10) comprising an extruder (11) which feeds the sheet onto the upper surface of the belt (14) of an endless belt conveyor comprised of at least two pulleys or rollers (15 and 16), wherein the extruder (11) having a suitable means for forming the sheet (12) as it is fed by the extruder onto the endless belt conveyor (13), and a bucking roller (18) which is rotationally supported beneath the belt (14) to serve as a support for the sheet (12) and the upper portion of belt (14) as the fingers (22) of a forming drum (20) penetrate the sheet (12) forming openings (12') therein. (See column 2, lines 13-23 and lines 34-41)




[AltContent: arrow][AltContent: textbox (An upper platform (21))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fingers (22))]
    PNG
    media_image1.png
    232
    305
    media_image1.png
    Greyscale

[AltContent: textbox (Punches (22))][AltContent: textbox (An inner sheet (54))][AltContent: textbox (A punch (20))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A hot thermal plastic sheet (12, 50’))][AltContent: textbox (A composite panel (51C))][AltContent: arrow][AltContent: textbox (An outer sheet (56))]
    PNG
    media_image2.png
    182
    271
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A lower platform (13, 18))][AltContent: textbox (A plurality of apertures (12’))][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    264
    582
    media_image3.png
    Greyscale


	
Moreover, Lemelson (US ‘671) teaches separate extruders (53, 55) form and feed respective sheets (54, 56) of plastic to the outer surfaces of expanded plastic sheet (50) prior to the location of the rollers (57 and 58) which are adjusted and operative to compress sheets (54, 56) into engagement with the opposite surfaces of sheet (51) so as to fusion bond the capping sheets to the core sheet (50). The rolls (57, 58) may be operable to compress the three sheets to provide a composite material (51C). (See column 5, lines 46-55)
	Furthermore, Lemelson (US ‘671) discloses the sheet (12) is formed of plastic and, while in a heat softened condition, openings (12’) are provided therein by the insertion of tooling into the sheet (12) at spaced apart intervals which tooling displaces material of the sheet to form cavities or holes (12’) therein. In a particular form, the sheet is predeterminately expanded to form 
	Therefore, as to claim 1, Lemelson (US ‘671) discloses a method of forming a composite panel in-line, the method comprising: forming a hot thermal plastic sheet of material (12); providing the hot thermal plastic sheet of material to a punch (20) having an upper platform (21) with punches (22) extending outwardly therefrom and a lower platform (13, 18) operatively connected to the upper platform (21); advancing the hot thermal plastic sheet of material through the punch in order to form apertures (12’) through the hot thermal plastic sheet of material such that each aperture (12’) extends from an outer surface of the hot thermal plastic (12) sheet of material to an inner surface of the hot thermal plastic sheet of material; and coupling an outer sheet (56) and an inner sheet (54) to the respective outer surface and the inner surface of the hot thermal plastic sheet (12) of material to form a composite panel (51C).
	Moreover, as to claim 10, Lemelson (US ‘671) teaches a method of continuously forming a composite panel along a single production line, the method comprising: forming a hot thermal plastic sheet of material (12); providing the hot thermal plastic sheet of material to a punch (20) having an upper platform (21) operatively connected to a lower platform (13, 18); displacing slugs of material from the hot thermal plastic sheet of material (12) via punch members (22) protruding outwardly from the punch (20); and coupling an outer sheet (56) and an inner sheet (54) to the respective outer surface and the inner surface of the hot thermal plastic sheet (12) of material to form a composite panel (51C).
	Further, as to claim 16, Lemelson (US ‘671) discloses a method of continuously forming a composite panel along a single production line, the method comprising: continuously extruding heated, foamed thermal plastic pellets to form a hot thermal plastic sheet of material (12); providing a punch (20) having an upper platform (21) with punches (22) extending therefrom and a lower platform (13, 18) operatively connected to the upper platform (21); ; forming apertures (12’) through the hot thermal plastic sheet of material (12) via the punches (22) of the punch (21); and continuously laminating an outer sheet (56) and an inner sheet (54) to opposite surfaces of the hot thermal plastic sheet of material (12).
	However, Lemelson (US ‘671) is silent about a hot temperature of the thermal plastic sheet of material that is provided to a punch in which the upper (21) and lower platforms (13, 18) are coupled to each other, as claimed in claims 1, 10, and 16, and also is silent that the outer and the inner sheets are made of metallic materials, as claimed in claims 1 and 10.
	In the analogous art, Okada et al. (US ‘615) discloses a method of bonding synthetic resin sheets and metal sheets by an apparatus, wherein the apparatus comprises an extruding machine (1) and a calender roll (2) forming a calendered PE sheet (3), wherein the inner and the outer aluminum sheets (6) are assembled to the respective inner and the outer surface of the calendered PE sheet (3) (See figs. 5-6), as claimed in claims 1, 10, and 14.


    PNG
    media_image4.png
    160
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    275
    346
    media_image5.png
    Greyscale


	Furthermore, Okada et al. (US ‘615) disclose the melt adhering of the synthetic resin sheet to the metal sheet is effective at a temperature in the range of 160 ºC. to 240 ºC. under a pressure in the range between the contact pressure and 60 
    PNG
    media_image6.png
    24
    63
    media_image6.png
    Greyscale
, wherein a temperature range of 160 ºC. to 240 ºC is equivalent to 320 ºF. to 464 ºF. (See column 20, lines 3-7) therefore, Okada et al. (US ‘615) suggests that during the forming process, the formed hot poly-.
As to claims 11-13, 17 Okada et al. (US ‘615) teaches the chilled rollers operate to reduce the temperature of the hot thermal plastic sheet of material from approximately 350 ºF. to approximately 250 ºF.
As to claim 14, Okada et al. (US ‘615) disclose applying adhesive to one of (i) the inner surface of each of the inner and outer metal sheets and (ii) the inner and outer surfaces of the thermal plastic sheet of material before coupling the outer metal sheet and the inner metal sheet to the respective outer surface and the inner surface of the hot thermal plastic sheet of material.
	Okada et al. (US ‘615) disclose the temperature is reduced to approximately 250 ºF.
	Okada et al. (US ‘615) disclose comprising cooling the hot, non-rigid thermal plastic sheet of material to approximately 250 ºF., wherein the hot, non-rigid thermal plastic sheet of material remains non-rigid.
	Therefore, it would have been obvious for one of ordinary skill in the art at the time of Applicant's invention to modify the composite panel forming step, as taught by Lemelson (US ‘671), through providing a temperature of the hot thermal plastic sheet of material between a temperature of between approximately 250 ºF and 350 ºF in order to improve bonding properties of the plastic sheet to enhance adhesion characteristics of the polyethylene sheet to the metallic layers, as suggested by Okada et al. (US ‘615).
	Moreover, it would have been obvious for one of ordinary skill in the art at the time of Applicant's invention to modify the composite panel forming step, as taught by Lemelson (US ‘671), through coupling an outer and inner metal sheet to the respective outer surface and the inner surface of the hot thermal plastic sheet of  the material in order to improve mechanical properties of the produced composite panel including mechanical strength of the composite panel, as suggested by Okada et al. (US ‘615).
	In another analogous art, Suski et al. (US ‘878) disclose an apparatus provided for forming, cutting and stamping a sheet into a plurality of uniformly 

    PNG
    media_image7.png
    384
    426
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    265
    656
    media_image8.png
    Greyscale


	Therefore, as to claims 1, 10, and 16, a lower platform (9) is coupled to an upper platform (4).
	It would have been obvious for one of ordinary skill in the art at the time of applicant’s invention to modify the punching step, as taught by the combined teachings of Lemelson (US ‘671) and Okada et al. (US ‘615), by coupling the upper and the lower platforms to each other in order to improve the workability of the operation to increase an accuracy of the thickness between the upper and lower platforms, as suggested by Suski et al. (US ‘878).
	Moreover, as to claim 2, Lemelson (US ‘671) discloses the thermal plastic sheet (12) of material is a foamed thermal plastic sheet of material.
	As to claim 3, Lemelson (US ‘671) teaches forming the hot, foamed thermal plastic sheet of material includes (i) mixing foaming pellets and thermal plastic pellets together, (ii) heating the mixture of foaming and thermal plastic pellets to activate the foaming pellets and produce one of carbon dioxide and nitrogen gas to foam the thermal plastic pellets, and (iii) extruding the foamed thermal plastic pellets.
claim 4, Lemelson (US ‘671) discloses forming the hot, foamed thermal plastic sheet (12) of material includes (i) heating a plurality of thermal plastic pellets within a chamber, (ii) introducing one of carbon dioxide and nitrogen gas into the chamber to foam the thermal plastic pellets, and (iii) extruding the foamed thermal plastic pellets.
	As to claim 5, Lemelson (US ‘671) teaches the foamed thermal plastic sheet of material is selected from the group consisting of HDPE, LDPE, and LDPP.
	As to claim 6, Lemelson (US ‘671) teaches the apertures penetrate the full thickness of the hot thermal plastic sheet of material and are substantially evenly spaced throughout the hot thermal plastic sheet of material.
	As to claim 7, Lemelson (US ‘671) discloses slugs of material are displaced from the hot thermal plastic sheet of material and are recycled and reused to form new thermal plastic sheets of material.
	Furthermore, as to claim 8, Lemelson (US ‘671) teaches a plurality of composite panels are joined to form a storage container or a trailer.
Moreover, as to claim 9, Lemelson (US ‘671) discloses the step of advancing the hot thermal plastic sheet of material over a plurality of rollers before advancing the hot thermal plastic sheet of material through the punch.
	As to claim 18, Lemelson (US ‘671) teaches the single production line provides the panels in a continuous manner and the punch forms apertures through the hot thermal plastic sheet of material via an up and down longitudinal movement, but is otherwise stationary with respect to the production line.
	As to claim 19, Lemelson (US ‘671) discloses the single production line provides the panels in a continuous manner and the punch forms apertures through the hot thermal plastic sheet of material via an up and down longitudinal movement and the punch also includes lateral movement with respect to the production line.
20, Lemelson (US ‘671) teaches the step of displacing slugs of material from the apertures formed in the hot thermal plastic sheet of material and recycling the slugs to form new thermal plastic sheets of material.
Response to Arguments
Applicant's arguments, filed on 03/10/2021, have been fully considered but they are not persuasive.
Applicant argues that “as discussed in the examiner’s note on page 9 of the office action, neither Lemelson nor Okada disclose forming apertures via punches having an upper platform coupled to a lower platform.”
Applicant’s argument is not persuasive because examiner’s notes on page 9 of the previous office action relies on the fact that neither Lemelson (US ‘671) nor Okada et al. (US ‘615) disclose “the punch is a transversing punch”, as claimed in claim 15, or “a transversing punch having an upper platform with punches extending therefrom”, as discussed above in detail. Therefore, arguments are not persuasive.
Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In 
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Legg et al. (US 5,066,531) disclose a process for hot pin perforation bonding of a plurality of lamina of thermoplastic foam sheet material to produce a controllably rigid, strong, lightweight and easily shaped cushioned foam plank; and a product as formed in that process.
Worrell, Jr. et al. (US 6,071,444) disclose a process of producing a perforation pattern in a slab of thermoplastic propellant material and the material produced includes subjecting the slab to a perforating press operation in which the press has a patterned array of fixed perforating members arranged according to a first pattern coordinated with a system for advancing and incrementally indexing the slab through the press is used to perforate the slab to create a desired second, denser perforation pattern by subjecting the slab to a series of perforation actions by the patterned array of perforating means coordinated with the indexing of the slab through the press.
	Mizuno (US 5,904,891) disclose a disk producing method by a vertical punch system 24 24a, 24b and 24c for forming holes 5 and 19 in the hot plastic sheet 21 by displacing or punching out slugs of material from the hot plastic sheet. See Figs. 4-11 and columns 5-10 in Mizuno.
	Ikeda (WO 2004/0287782) disclose an apparatus/process (Fig. 1) comprising the vertical punch device 14 comprising a movable upper platform 23b having punches 26 extending therefrom and a lower platform 23a coupled and cooperate with the upper platform via a positioning device 24 wherein the punch device forms though holes g2 in the tape or hot plastic sheet C depicted in Fig. 3.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	06/01/2021